                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  UNITED STATES OF AMERICA,                         )
                                                    )
          Plaintiff,                                )         Criminal Action No. 6:12-CR-048-CHB
                                                    )
  v.                                                )
                                                    )             ORDER ADOPTING
  JASON W. GRAVES,                                  )         RECOMMENDED DISPOSITION
                                                    )
          Defendant.                                )

                                       ***    ***       ***    ***
       This matter is before the Court on Recommended Disposition from Magistrate Judge

Hanly A. Ingram concerning reported violations of supervised release conditions by Defendant

Jason W. Graves [R. 57]. Magistrate Judge Ingram recommended 1) Defendant Graves be

found Guilty of Violations #1-7; and 2) Revocation with a term of imprisonment of 24 months,

with 12 months of supervised release to follow. Id. at p. 9. The recommendation instructed the

parties to file any specific written objections within fourteen days after being served with a copy

of the recommendation, or else waive the right to further review. See id. at p. 12. Neither party

has objected to Magistrate Judge Ingram’s recommendation, and the time to do so has now

passed. Further, Defendant has filed an executed Waiver of Allocution. [R. 58-1]

       Upon review, the Court is satisfied that Defendant Jason W. Graves knowingly and

competently admitted the violations of supervised release conditions as set forth by the United

States, and that the United States proved these violations by a preponderance of the evidence.

The Recommended Disposition announces a revocation of supervised release and a term of

imprisonment that is sufficient, but not greater than necessary to comply with the purposes set

forth in 18 U.S.C. 3553(a)(2).

                                               -1-
       Accordingly, and with the court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.        Judge Ingram’s Recommended Disposition [R. 57] is ADOPTED for the Opinion

of this Court.

       2.        Defendant is ADJUDGED guilty of Violations #1-7.

       3.        Defendant’s supervised release is hereby REVOKED, and is hereby

IMPRISONED for a term of 24 months, to be followed by a term of 12 months of supervised

release.

       4.        A separate Revocation Judgment will be entered herewith.

       This the 18th day of December, 2019.




                                               -2-
